 
 
III 
110th CONGRESS 
1st Session 
S. RES. 190 
IN THE SENATE OF THE UNITED STATES 
 
May 7, 2007 
Mr. Roberts (for himself and Mr. Brownback) submitted the following resolution; which was considered and agreed to 
 
RESOLUTION 
Expressing the condolences of the Nation to the community of Greensburg, Kansas. 
 
 
Whereas, on Friday, May 4, 2007, a tornado struck the community of Greensburg, Kansas; 
Whereas this tornado was classified as an EF–5, the strongest possible type, by the National Weather Service, with winds estimated at 205 miles per hour; 
Whereas the tornado is the first EF–5 on the Enhanced Fujita scale, and the first F–5 on the previous scale since 1999; 
Whereas approximately 95 percent of Greensburg is destroyed; 
Whereas 1,500 residents have been displaced from their homes; and 
Whereas, in response to the declaration by the President of a major disaster, the Administrator of the Federal Emergency Management Agency has made Federal disaster assistance available for the State of Kansas to assist in local recovery efforts: Now, therefore, be it  
 
That the Senate expresses the condolences of the Nation to the community of Greensburg, Kansas, and its gratitude to local, State, and National law enforcement and emergency responders conducting search and rescue operations. 
 
